DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The drawings submitted by the Applicant on December 20, 2021 are accepted.
Applicant’s arguments, see Applicant Remarks, filed December 20, 2021, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The amendment “wherein the automated solution causes the AV to be autonomously controlled according to the automatic solution” provides the claims with practical application. Therefore, the 35 U.S.C. § 101 rejection has been withdrawn. 
Applicant's arguments filed on December 20, 2021 with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. The Applicant argues:
“Claim 1, from which claim 2-9 depend, “receiving, at an autonomous system, a request for assistance from an autonomous vehicle (AV), ,” “identifying, by the trajectory planning module [of the autonomous system that is from and communicatively connected to the AV]... an automatic solution to the exception situation,” “in response to the confidence level exceeding a threshold, transmitting the automatic solution from the autonomous system to the AV,” and “in response to the confidence level not exceeding the threshold: forwarding the automatic solution from the autonomous system to a mobility manager.”
The Office cannot show that Levinson teaches or suggests these features. In Levinson, “[a]t 206, ... a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event,” “[a]t 208, .. . [t]he path guidance data may be configured to assist a teleoperator in selecting a guided trajectory from one or more of the candidate trajectories,” “at 210, ... a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories,” and “[a]t 212, the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle.” (Levinson 7:65-8:37). Levison further describes that “‘[if] the planner [1064 of the vehicle] is unable to proceed given present confidence levels . . . a teleoperation request may be transmitted. In this case, a teleoperator may select one of candidate trajectories 1040.” (Levinson 19:6-10).
As such, in Levinson, the vehicle transmits candidate trajectories to an autonomous vehicle service platform 1001 where a teleoperator, via interfaces provided by the autonomous vehicle service platform 1001, selects one or more of the candidate trajectories. (See also Levinson FIG. 10).
Contrastingly, in claim 1, the autonomous system, which may be similar to the vehicle service platform 1001 of Levinson, receives from an AV a request for assistance and identifies, 
Paglieroni was cited for the proposition that “assigning a value to an object detected by the vehicle.” (Office Action, p. 7). Paglieroni seems otherwise irrelevant. 
As the combination of Levinson with Paglieroni does not teach or suggest at least some of the above cited features of claim 1, claim 1 and its dependent claims 2-9 are not obvious over Levinson, Paglieroni, or any combination thereof.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. As previously cited, Levinson Col. 8 Lines 3-7 discloses determining if a confidence level exceeds a threshold and generating candidate trajectories for the autonomous vehicle based on the results. Additionally, Levinson Col. 6 Lines 25-47 discloses that the autonomous vehicle controller may control the vehicle to drive autonomously with respect to the predicted behavior of external objects. Levinson Col. 13 Lines 1-7 further discloses an assist planner for planning routes and generating trajectories for the autonomous vehicle. Levinson Col. 6 Lines 51-61 discloses that if the autonomous vehicle controller cannot ascertain a trajectory over which the vehicle may safely transit with a relatively high degree of certainty, then autonomous vehicle controller may transmit a request for teleoperation, or mobility manager, services, wherein the teleoperator may provide instructions to navigate the vehicle around obstacles. Therefore, Levinson teaches using a trajectory planning module that generates automatic solutions based on a confidence level exceeding a threshold and providing an automatic solution, or obtaining a validated solution from a teleoperator.

	The Applicant further argues:
“Claim 10, from which claims 11-18 depend, is amended to recite in part “receive, from an autonomous vehicle (AV) a request for assistance, wherein the request comprises telemetry data that include radar measurements,” “identify, using instructions of a trajectory planning module. . . a solution to the exception situation,” “in response to the confidence level exceeding a threshold, transmit the solution to the AV, wherein the solution is configured to cause the AV to be autonomously controlled according to the solution,” and “in response to the confidence level not exceeding the threshold: forward the solution to a mobility manager.” As no combination of Levinson with Paglieroni teaches or suggests these features, claim 10 and its dependent claims 10-18 are not obvious over Levinson, Paglieroni, or any combination thereof.”



The Examiner has considered the Applicant’s arguments and respectfully traverses. Levinson Col. 22 Lines 19-26 discloses an action recommendation controller that includes logic to control a teleoperation service request via autonomous vehicle planner data, which can also include telemetry data. This teaches a trajectory planner and a user request that includes telemetry data, which may include radar measurements as disclosed in Levinson Col. 12 Lines 8-20. Levinson Col. 6 Lines 25-47 discloses an autonomous vehicle controller that may predict the behavior of external objects (e.g., a pedestrian) and cause the autonomous vehicle to drive autonomously, therefore an automatic solution, according to the sensor data. Levinson Col. 8 Lines 3-7 discloses determining if a confidence level exceeds a range of acceptable confidence levels and generating candidate trajectories for the autonomous vehicle. Therefore, Levinson teaches causing the AV to be autonomously controlled in response to the confidence level exceeding a threshold, or obtaining a validated solution from a teleoperator, or mobility manager, when the confidence level does not exceed a threshold, as taught in Levinson Col. 20 Lines 14-19.
For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection, as further explained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (U.S. Patent No. 9,612,123 and hereinafter, “Levinson”) in view of Paglieroni et al. (U.S. Patent Application Publication No. 20200117211 and hereinafter, “Paglieroni”). 

Regarding claim 1, Levinson teaches the method for resolving an exception situation in autonomous driving, comprising:
receiving, at an autonomous system, a request for assistance from an autonomous vehicle (AV) wherein the request comprises telemetry data that include LiDAR point clouds;
Levinson Col. 18 Lines 13-23 discloses that the autonomous vehicle system receives telemetry data and obstacle data.
Levinson Col. 27 Lines 27-42 discloses using LiDAR data to distinguish figures, which may refer to a 3D point cloud that constitutes an object.
Levinson Col. 22 Lines 19-26 discloses an action recommendation controller that includes logic to control a teleoperation service request via autonomous vehicle planner data, which can also include telemetry data.
identifying, using the telemetry data, features, wherein the autonomous system is remote from and communicatively connected to the AV, and the autonomous system includes a trajectory planning module;
Levinson Col. 16 Lines 38-43 discloses a teleoperator manager.
Levinson Col. 20 Lines 19-23 discloses identifying telemetry data and obstacles in the roadway.
Levinson Col. 13 Lines 1-7 discloses an assist planner for planning routes and generating trajectories for the autonomous vehicle.
identifying, by the trajectory planning module that accesses and uses at least one of the features, an automatic solution to the exception situation;
 Levinson Col. 18 Lines 45-54 discloses preemptively viewing a path of an autonomous vehicle and identifying potential obstacles.
Levinson Col. 18 Lines 54-63 discloses a planner that generates a number of trajectories with respect to obstacles such as pedestrians.
Levinson Col. 6 Lines 25-47 discloses an autonomous vehicle controller that may predict the behavior of external objects (e.g., a pedestrian) and cause the autonomous vehicle to drive autonomously, therefore an automatic solution, according to the sensor data.
Levinson Col. 13 Lines 25-31 discloses a planner that generates a number of candidate trajectories for accomplishing a goal of reaching a destination, evaluated based on degree of confidence for providing collision-free paths to the destination.
determining, at the autonomous system, a confidence level of the automatic solution;
Levinson Col. 8 Lines 16-23 discloses that the path guidance data specifies a value indicative of a confidence level that indicates a degree of certainty that a particular candidate trajectory may reduce the chance of an event that may impact operation of the autonomous vehicle (i.e. exception situation).
in response to the confidence level exceeding a threshold, transmitting the automatic solution from the autonomous system to the AV, wherein the automated solution causes the AV to be autonomously controlled according to the automatic solution;
Levinson Col. 8 Lines 3-7 discloses determining if a confidence level exceeds a range of acceptable confidence levels and generating candidate trajectories for the autonomous vehicle.
Levinson Col. 6 Lines 25-47 discloses an autonomous vehicle controller that may predict the behavior of external objects (e.g., a pedestrian) and cause the autonomous vehicle to drive autonomously, therefore an automatic solution, according to the sensor data.
in response to the confidence level not exceeding the threshold: forwarding the automatic solution from the autonomous system to a mobility manager;
Levinson Col. 20 Lines 14-19 discloses determining that a confidence level is below a threshold required for predicted safe operation, which may trigger the planner to transmit a request for teleoperation support.
obtaining, at the autonomous system and from the mobility manager, a validated solution
Levinson Col. 19 Lines 7-11 discloses that if the planner fails to determine an alternative path, a teleoperation request may be transmitted, in which the teleoperator may select one of candidate trajectories to facilitate travel by the autonomous vehicle.
transmitting the validated solution to the AV.  
Levinson Col. 19 lines 28-33 discloses a path generator that generates one or more paths or path segments suitable to direct the AV toward a destination.
Levinson does not expressly teach:
feature values
Paglieroni teaches:
feature values
Paglieroni [0014] discloses assigning a value to an object detected by the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detection disclosed in Levinson to incorporate object values, as taught in Paglieroni, in order to better detect and avoid objects and thereby increase safety (Paglieroni [0014]).

Regarding claims 2 and 11, Levinson teaches the method of claim 1, further comprising:
subsequent to transmitting the automatic solution to the AV, forwarding the solution to the mobility manager.  
Levinson Col. 20 Lines 14-19 discloses determining that a confidence level is below a threshold required for predicted safe operation, which may trigger the planner to transmit a request for teleoperation support.

Regarding claims 3 and 12, Levinson teaches the method of claim 1, further comprising:
subsequent to transmitting the validated solution to the AV, forwarding the validated solution to the mobility manager.  
Levinson Col. 8 Lines 31-35 discloses that a teleoperator-specified guided trajectory may be transmitted to the vehicle.
Levinson Col. 20 Lines 14-19 discloses determining that a confidence level is below a threshold required for predicted safe operation, which may trigger the planner to transmit a request for teleoperation support.

Regarding claims 4 and 13, Levinson in combination with Paglieroni teaches the method of claim 1, wherein:
obtaining, from the mobility manager, the validated solution comprises: receiving, from the mobility manager, an updated feature value for a feature of the features.  
Paglieroni [0020] discloses that object values may change over the intervals as the vehicle travels past objects in the field of perception as the sensor array of the vehicle changes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detection disclosed in Levinson to incorporate object values, as taught in Paglieroni, in order to better detect and avoid objects and thereby increase safety (Paglieroni [0014]).

Regarding claims 5 and 14, Levinson teaches the method of claim 1, wherein:
telemetry data
Levinson Col. 18 Lines 13-23 discloses identifying obstacle data and telemetry data.
Levinson does not expressly teach:
the validated solution comprises: receiving, from the mobility manager a new feature and a new feature value, wherein the new feature is not included in the features.  
Paglieroni teaches:
the validated solution comprises: receiving, from the mobility manager a new feature and a new feature value, wherein the new feature is not included in the features.  
Paglieroni [0024] discloses calculating values for new moving or stationary objects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detection disclosed in Levinson to incorporate object values, as taught in Paglieroni, in order to better detect and avoid objects and thereby increase safety (Paglieroni [0014]).

Regarding claims 6 and 15, Levinson teaches the method of claim 1, wherein identifying, using the features and feature values, the automatic solution to the exception situation comprises:
receiving a feedback from the mobility manager;
Levinson Col. 18 Lines 32-36 discloses that the teleoperator generates a response. 
using the feedback from the mobility manager to identify the automatic solution.  
Levinson Col. 18 Lines 56-50 discloses that the visual feedback consists of a displayed representation of a corresponding AV transiting along a path, which has been predicted by a number of trajectories generated by a planner. 

Regarding claims 7 and 16, Levinson teaches the method of claim 6, wherein:
the feedback from the mobility manager relates to at least one of a feature of the features, a feature value of the feature values, or a subset of the telemetry data.  
Levinson Col. 23 Lines 48-55 discloses that a planned path selected by a teleoperator may be presented visually on a display.
Levinson Col. 23 Lines 23-35 discloses that the planned path relates to features such as a large number of pedestrians crossing the street.

Regarding claims 8 and 17, Levinson teaches the method of claim 7, further comprising:
training an exception handling system using the feedback from the mobility manager.  
Levinson Col. 14 Lines 38-45 discloses training an online classifier that may provide real-time classification of objects

Regarding claims 9 and 18, Levinson teaches the method of claim 1, further comprising:
receiving a first instruction from the mobility manager to navigate the AV to a location of the exception situation;
Levinson Col. 15 Lines 6-15 discloses safely and automatically causing an AV to stop at a location of relatively low probabilities of danger.
transmitting a second instruction to the AV to navigate to the location of the exception situation.  

Regarding claim 10, Levinson teaches the system for resolving an exception situation in autonomous driving, comprising:
a memory;
Levinson Col. 34 Lines 28-39 discloses a system memory.
a processor, the processor configured to execute instructions stored in the memory to: receive, from an autonomous vehicle (AV) a request for assistance, wherein the request comprises telemetry data that include radar measurements;
Levinson Col. 34 Lines 28-39 discloses a processor.
Levinson Col. 18 Lines 11-23 discloses that obstacle data is transmitted to a messaging service bridge which generates telemetry data, which is received by a teleoperator and processed in view of route data.
Levinson Col. 12 Lines 8-20 discloses sensor data integration that may fuse sensor data (e.g., Lidar data, camera data, radar data, etc.) to form integrated sensor data values.
identify, using the telemetry data, features;
Levinson Col. 16 Lines 38-43 discloses a teleoperator manager.
Levinson Col. 20 Lines 19-23 discloses identifying telemetry data and obstacles in the roadway. 
identify, using instructions of a trajectory planning module that accesses at least one of telemetry data or the features and the feature values, a solution to the exception situation;
Levinson Col. 18 Lines 45-54 discloses preemptively viewing a path of an autonomous vehicle and identifying potential obstacles.
Levinson Col. 18 Lines 54-63 discloses a planner that generates a number of trajectories with respect to obstacles such as pedestrians.
Levinson Col. 13 Lines 1-7 discloses an assist planner for planning routes and generating trajectories for the autonomous vehicle.
determine a confidence level of the solution;
Levinson Col. 8 Lines 16-23 discloses that the path guidance data specifies a value indicative of a confidence level that indicates a degree of certainty that a particular candidate trajectory may reduce the chance of an event that may impact operation of the autonomous vehicle (i.e. exception situation).
in response to the confidence level exceeding a threshold, transmit the solution to the AV, wherein the solution is configured to cause the AV to be autonomously controlled according to the solution;
Levinson Col. 8 Lines 3-7 discloses determining if a confidence level exceeds a range of acceptable confidence levels and generating candidate trajectories for the autonomous vehicle.
Levinson Col. 6 Lines 25-47 discloses an autonomous vehicle controller that may predict the behavior of external objects (e.g., a pedestrian) and cause the autonomous vehicle to drive autonomously, therefore an automatic solution, according to the sensor data.
Levinson Col. 13 Lines 25-31 discloses a planner that generates a number of candidate trajectories for accomplishing a goal of reaching a destination, evaluated based on degree of confidence for providing collision-free paths to the destination.
in response to the confidence level not exceeding the threshold: forward the solution to a mobility manager;
Levinson Col. 20 Lines 14-19 discloses determining that a confidence level is below a threshold required for predicted safe operation, which may trigger the planner to transmit a request for teleoperation support.
obtain, from the mobility manager, a validated solution;
Levinson Col. 19 Lines 7-11 discloses that the teleoperator may select one of candidate trajectories to facilitate travel by the autonomous vehicle.
transmit the validated solution to the AV.  
Levinson Col. 8 Lines 31-35 discloses that a teleoperator-specified guided trajectory may be transmitted to the vehicle.
Levinson does not expressly teach:
feature values
Paglieroni teaches:
feature values
Paglieroni [0014] discloses assigning a value to an object detected by the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detection disclosed in Levinson to incorporate object values, as taught in Paglieroni, in order to better detect and avoid objects and thereby increase safety (Paglieroni [0014]).

19, Levinson teaches the system for resolving exception situations in autonomous driving, comprising:
a first autonomous vehicle (AV) comprising a first processor; and a processor, the processor an autonomous system comprising a second processor, wherein the first processor of the first AV is configured to: obtain a solution for resolving a first exception situation;
Levinson Col. 8 Lines 10-16 discloses one or more processors configured to identify path guidance data.
responsive to a determination that a risk associated with the solution exceeds a risk threshold, initiate a request for assistance to the autonomous system;
Levinson Col. 19 Lines 7-11 discloses that if the planner fails to determine an alternative path, a teleoperation request may be transmitted, in which the teleoperator may select one of candidate trajectories to assist travel by the AV.
receive a transmitted solution from the autonomous system;
Levinson Col. 8 Lines 31-35 discloses that a teleoperator-specified guided trajectory may be transmitted to the vehicle.
operate the first AV according to the transmitted solution;
Levinson Col. 19 lines 28-33 discloses a path generator that generates one or more paths or path segments suitable to direct the AV toward a destination.
wherein the second processor of the autonomous system is configured to: receive, from the first AV, the request for assistance to resolve the first exception situation encountered by the first AV;
Levinson Col. 20 Lines 14-19 discloses determining that a confidence level is below a threshold required for predicted safe operation, which may trigger the planner to transmit a request for teleoperation support.
generate a first automatic solution to the first exception situation;
Levinson Col. 15 Lines 6-15 discloses safely and automatically causing an AV to stop at a location of relatively low probabilities of danger.
on condition that a confidence level in the first automatic solution not exceeding a threshold, obtain from a first mobility manager a validated solution;
Levinson Col. 20 Lines 14-19 discloses determining that a confidence level is below a threshold required for predicted safe operation, which may trigger the planner to transmit a request for teleoperation support.
transmit, as the transmitted solution, one of the first automatic solution or the validated solution to the first AV;
Levinson Col. 8 Lines 31-35 discloses that a teleoperator-specified guided trajectory may be transmitted to the vehicle.
subsequent to transmitting the transmitted solution to the first AV, forward the transmitted solution to a second mobility manager for review;
Levinson Col. 18 lines 23-36 discloses that the resultant data is subsequently presented to a teleoperator.
Levinson Col. 18 Lines 26-32 discloses that the teleoperator reviews the candidate trajectory options that result from the telemetry data.
receive a feedback from the second mobility manager;
Levinson Col. 18 Lines 32-36 discloses that the teleoperator generates a response. 
receive, from a second AV, a second request for assistance to resolve a second exception situation encountered by the second AV;
Levinson Col. 15 Lines 6-11 discloses that a request for an alternate path may be transmitted to a teleoperator.
The Examiner notes that a request for an alternate path is a second request separate from an initial request as described in Col. 6 Lines 48-50.
generate, using at least the feedback from the second mobility manager, a second automatic solution to the second exception situation.  
Levinson Col. 23 Lines 44-50 discloses a teleoperator providing a second subset of recommended courses of action for the AV.

Regarding claim 20, Levinson teaches the system of claim 19, wherein:
the first exception situation is an obstruction situation.   
Levinson Col. 6 Lines 48-54 discloses detecting an object obscuring a path on a roadway.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tiwari et al.  (U.S. Patent Application Publication No. 20180154899) discloses a system for controlling a vehicle navigating a roadway including a perception module that generates sensor data and outputs a cost map and traffic data associated with traffic objects.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662